Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. 	(Previously Presented) A distributed cloud computing system comprising: a controller configured to manage a plurality of gateways deployed in a first cloud computing network, wherein each gateway of the plurality of gateways constitutes a software instance that controls a flow of data traffic within the first cloud computing network; and 
logic, stored on non-transitory, computer-medium, that, upon execution by one or more processors, causes performance of operations including: 
generating a topology mapping of the first cloud computing network for display, the topology mapping including a plurality of constructs and connections therebetween, wherein the plurality of constructs includes the plurality of gateways, 
receiving input corresponding to a selection of a source construct and a destination construct, 
determining a data transmission path between the source construct and the destination construct, 
generating a visualization corresponding to a visual display illustrating the data transmission path, and 
causing rendering of the visualization on a display screen of a network device.  

2. 	(Original) The distributed cloud computing system of claim 1, wherein the determining of the data transmission path includes determination of a shortest path between the source construct and the destination construct.  

3. 	(Original) The distributed cloud computing system of claim 2, wherein determination of the shortest path includes application of Dijkstra's algorithm to the topology mapping.  


4. 	(Original) The distributed cloud computing system of claim 1, wherein the logic, that, upon execution by the one or more processors, causes performance of further operations includes: 
prior to generating the visualization, verifying the shortest path is an actual path within the first cloud computing network, wherein the verifying includes querying each gateway implicated in the shortest path to confirm that each gateway includes corresponding connections as set forth in the shortest path, wherein the plurality of gateways in the first cloud computing network include each gateway implicated in the shortest path.  

5. 	(Original) The distributed cloud computing system of claim 1, wherein generating the topology mapping includes: 
transmitting one or more requests to the controller for metadata of each of the plurality of gateways, 
receiving, from the plurality of gateways, network data associated with the plurality of gateways, and 
generating the topology mapping of the first cloud computing network.  

6. 	(Original) The distributed cloud computing system of claim 1, wherein the controller is configured to deploy a second plurality of gateways in a second cloud computing network, and 
wherein generating the topology mapping of the first cloud computing network includes generating the topology mapping to include constructs and connections of the both the first cloud computing network and the second cloud computing network, 
wherein the first cloud computing network is provided by a first cloud service provider and the second cloud computing is provided by a second cloud service provider.  

7. 	(Original) The distributed cloud computing system of claim 1, wherein the data transmission path spans both the first cloud computing network and the second cloud computing network.  

8. 	(Original) The distributed cloud computing system of claim 1, wherein the logic, that, upon execution by the one or more processors, causes performance of further operations includes: 
receiving further input corresponding to a request for a report of network metrics associated with the data transmission path, 
generating a report visualization illustrating the report of network metrics associated with the data transmission path, and 
causing rendering of the report visualization on the display screen of the network device.  

9. 	(Original) The distributed cloud computing system of claim 8, wherein the network metrics include one or more of latency periods between gateways included in the data transmission path, a total latency period for the data transmission path, CPU usage and memory usage by each gateway included in the data transmission path, or throughput at each gateway included in the data transmission path.  

10. 	(Original) The distributed cloud computing system of claim 8, wherein the report visualization includes one or more graphical representations of one or more of the network metrics associated with the data transmission path.  

11. 	(Original) The distributed cloud computing system of claim 1, wherein a construct of the plurality of constructs includes a software instance of one of a gateway, a virtual private cloud network (VPC), a virtual machine instance or a software application instance.  

12.	 (Previously Presented) A method for management of cloud computing networks, the method comprising: 
deploying a plurality of gateways in one or more cloud computing networks in which each gateway of the plurality of gateways constitutes a software instance that controls a flow of data traffic within the one or more cloud computing network, wherein a controller is configured to control operations of the plurality of gateways; 
generating a topology mapping of the one or more cloud computing networks including a plurality of constructs and connections therebetween, wherein the plurality of constructs includes the plurality of gateways; 
receiving input corresponding to a selection of a source construct and a destination construct; 
determining a data transmission path between the source construct and the destination construct; 
generating a visualization corresponding to a visual display illustrating the data transmission path; and 
causing rendering of the visualization on a display screen of a network device.  

13. 	(Original) The method of claim 12, wherein determining the data transmission path includes determination of a shortest path between the source construct and the destination construct, wherein determination of the shortest path includes application of Dijkstra's algorithm to the topology mapping.  

14. (Original) The method of claim 12 further comprising: 
prior to generating the visualization, verifying the shortest path is an actual path within the first cloud computing network, wherein the verifying includes querying each gateway implicated in the shortest path to confirm that each gateway includes corresponding connections as set forth in the shortest path, wherein the plurality of gateways in the first cloud computing network include each gateway implicated in the shortest path.  

15. (Original) The method of claim 12, wherein generating the topology mapping includes: 
transmitting one or more requests to the controller for metadata of each of the plurality of gateways, 
receiving, from the plurality of gateways, network data associated with the plurality of gateways, and 
generating the topology mapping of the first cloud computing network.  

16. (Currently Amended) The method of claim 12, wherein the plurality of gateways are deployed across at least a first cloud computing network provided by a first cloud service provider and a second cloud computing provided by a second cloud service provider.

17. (Original) The method of claim 16, wherein the data transmission path spans both the first cloud computing network and the second cloud computing network.  

18. (Original) The method of claim 12 further comprising: 
receiving further input corresponding to a request for a report of network metrics associated with the data transmission path, 
generating a report visualization illustrating the report of network metrics associated with the data transmission path, wherein the report visualization includes one or more graphical representations of one or more of the network metrics associated with the data transmission path, and 
causing rendering of the report visualization on the display screen of the network device.  

19. (Original) The method of claim 18, wherein the network metrics include one or more of latency periods between gateways included in the data transmission path, a total latency period for the data transmission path, CPU usage and memory usage by each gateway included in the data transmission path, or throughput at each gateway included in the data transmission path.  

20. (Original) The method of claim 12, wherein a construct of the plurality of constructs includes a software instance of one of a gateway, a virtual private cloud network (VPC), a virtual machine instance or a software application instance.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/           Primary Examiner, Art Unit 2457